Cochran, O. J.,
delivered tbe opinion of this Court.
This, case was submitted at December term 1852, under an agreement that the points and notes of argument on both sides should be filed during the term. The appellant filed his argument in conformity with tbis agreement, although none has yet been furnished by the appellees. We think, under the circumstances, that longer delay is unnecessary, and have therefore carefully examined the record and argument of the appellant, with the view of making a final disposition of the appeal. Only two questions appear to have been presented in the case; the first of which relates to the effect of the statute of frauds, pleaded in har to the appellant’s claim; and the second to the sufficiency of the answer to put the appellant to strict proof of the material matters alleged in his bill. Both of these questions were fully -considered by the late Chancellor in his opinion, and for the reasons there stated, we think the decree passed in conformity therewith, should not be disturbed. The decree appealed from will therefore be affirmed with costs to the appellees.

Decree affirmed.